Citation Nr: 0018536	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  99-04 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines



THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of basic eligibility for VA benefits.



ATTORNEY FOR THE BOARD

M. Chestnutt, Counsel



INTRODUCTION

The Board of Veterans' Appeals (Board) has previously denied 
this claim on two occasions, the last denial being upheld by 
the United States Court of Appeals for Veterans Claims.

This appeal stems from an October 1998 decision of the RO 
that again denied the claim.  Although the RO did not 
explicitly consider the question of whether new and material 
evidence had been presented, the Board of Veterans' Appeals 
(Board) has an independent obligation to do so.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 
Vet. App. 167 (1996).


FINDINGS OF FACT

1.  Basic eligibility for VA benefits was most recently 
denied by the Board in a November 1992 decision.

2.  Evidence submitted since the last denial consists 
entirely of irrelevant documents that do not directly pertain 
to the status of the appellant's alleged service.  None of 
this evidence bears directly and substantially upon the 
specific matter under consideration and, by itself or in 
connection with evidence previously considered, it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

No new and material evidence has been presented to reopen a 
claim of basic eligibility for VA benefits.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156, 20.1100 
(1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
D'Amico v. West, 209 F.3d 1322 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has previously been denied basic eligibility 
for VA benefits on the ground that he does not have 
qualifying service.  See 38 C.F.R. § 3.8 (regarding 
qualifying service for Philippine and Insular forces) and 
§ 3.203 (regarding what service department evidence is 
acceptable for VA purposes).  Although the appellant had 
submitted evidence of military service in the Philippines, 
the service department specifically indicated that the 
appellant does not have qualifying service, i.e. for purposes 
of VA benefits.

Where a final Board decision exists on a given claim, 
however, that claim may not thereafter be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered by the Board.  38 U.S.C.A. § 7104(b).  The 
exception to this rule provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108.  This requirement applies to questions of basic 
eligibility, i.e. veteran status.  D'Amico v. West, 209 F.3d 
1322 (2000).  Therefore, once a Board decision becomes final 
the Board does not have jurisdiction to consider the 
previously adjudicated claim unless new and material evidence 
is presented, and before the Board may reopen such a claim, 
it must so find.  Fossie v. West, 12 Vet. App. 1 (1998); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996) (when new and material 
evidence has not been submitted in a previously disallowed 
claim further analysis is neither required, nor permitted).

Under the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), evidence was material when it was probative 
of the issue at hand and there was a reasonable possibility 
of a change in outcome when viewed in light of all the 
evidence of record.  This test was invalidated by the United 
States Court of Appeals for the Federal Circuit in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The Federal Circuit 
reasoned that the "reasonably-likely-to-change-the-outcome" 
requirement was not only unnecessarily stringent but also 
inconsistent with the promulgated regulation on point,  38 
C.F.R. § 3.156(a).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156; Hodge.  See also Anglin v. West, 203 F.3d 
1343, 1346 (Fed. Cir. 2000) (where the Federal Circuit noted 
that only the third prong of the Colvin test had been 
overruled, "nothing in Hodge suggests that the understanding 
of 'newness' as embodied in the first prong of the Colvin 
test is inadequate or in conflict with the regulatory 
definition of new and material evidence.")

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).

In this case, since the last denial, the appellant has 
submitted copies of two 1947 letters, apparently from 
Filipino military authorities.  One of these merely 
acknowledges the receipt of some documents.  The second 
involves military pay.  Neither is from the United States 
service department authorities nor relates to service 
recognized by the United States.  Also submitted was a copy 
of a 1955 letter, purporting to be from the United States 
Department of the Army, that merely indicates that the 
appellant was previously provided information regarding any 
military service.  An October 1990 form letter from Filipino 
authorities notes that certification of service had been 
sent, and that this was forwarded to authorities in the 
United States.  The appellant also submitted a 1998 document 
showing that he had become a citizen of the United States.

The Board finds that the documents submitted since the last 
denial, while perhaps new, are not material since they do not 
address the nature of the appellant's service with respect 
whether it is recognized, qualifying service.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  All the documentation prior 
to the 1990 form letter is either entirely irrelevant or only 
tangentially relates to the status of the appellant's 
purported service.  None of these documents in any way 
indicates that the service department either had changed its 
determination, or that VA misunderstood the classification of 
any of the appellant's service.  The October 1990 letter 
appears to be merely a clerical acknowledgment that the 
appellant was trying to have his Filipino service recognized 
for VA purposes; the document regarding the appellant's 
citizenship does not convert his unrecognized service into 
qualifying service for purposes of VA benefits.  Thus, none 
of this evidence bears directly and substantially upon the 
specific matter under consideration and, by itself or in 
connection with evidence previously considered, it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

With no new and material evidence having been submitted, the 
Board has no jurisdiction to further consider this claim.  
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.156, 20.1100; 
Hodge; Butler; Barnett; D'Amico, all supra.  The claim, 
therefore, must be denied.

Since the appellant has not submitted new and material 
evidence, the benefit-of-the-doubt rule does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

No new and material evidence having been presented, the claim 
of basic eligibility for VA benefits is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 


